Citation Nr: 0026925	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a chronic pulmonary 
disorder to include emphysema and bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran had active service from June 1958 to March 1961.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for nicotine dependency and 
a heart disorder.  In March 1999, the RO determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic pulmonary 
disability to include emphysema and bronchitis and denied the 
claim.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for nicotine dependence, a heart disorder, and a 
pulmonary disability to include emphysema and bronchitis.  In 
a January 1999 written statement, the veteran requested a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  The requested hearing has not been scheduled.  
Accordingly, this case is REMANDED for the following action: 

The RO should schedule the veteran for 
the requested hearing before a VA hearing 
officer.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


